Citation Nr: 1048440	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-15 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to January 
1973.  During that time, he served in Thailand from June 1970 to 
June 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in White 
River Junction, Vermont.

The Veteran testified at a Central Office hearing, held at the 
Board's offices in Washington, D.C., in October 2010.  Additional 
evidence was submitted for the Board's consideration at the 
hearing.  This evidence was accompanied by a waiver of review by 
the agency of original jurisdiction, validly executed pursuant to 
38 C.F.R. § 20.1304(c), and has been incorporated into the 
Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with prostate cancer.

2.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran's prostate cancer was incurred as a result of herbicide 
exposure during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, to 
include as secondary to herbicide exposure, have been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In the current appeal, the Board has considered whether VA has 
fulfilled its notification and assistance requirements under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. § 3.159.  Nevertheless, given the favorable action 
taken above, no further notification or assistance in developing 
the facts pertinent to this limited matter is required at this 
time.  Indeed, any such action would result only in delay.

II.  Applicable Laws and Regulations

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including malignant tumors, may 
be presumed to have been incurred during service if manifested to 
a compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam during 
the Vietnam Era (beginning on January 9, 1962 and ending on May 
7, 1975) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 3.307(a)(6)(iii).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e), including prostate cancer.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 
2, 105 Stat. 11 (1991), the United States Court of Appeals for 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 
S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).

III.  Analysis

In his October 2007 claim, various submitted personal statements, 
and October 2010 Central Office hearing testimony, the Veteran 
contends that he has incurred prostate cancer as a result of 
exposure to herbicides during his active duty service in 
Thailand.

At his Central Office hearing, the Veteran acknowledged that he 
did not serve in the Republic of Vietnam.  Hence, service 
connection for his prostate cancer may not be presumed under 38 
U.S.C.A. § 3.307(a)(6)(iii).

Regarding in-service herbicide exposure, the Veteran specifically 
asserts that he served at U-Tapao Air Force Base from June 1970 
to September 1970 and at Nakhon Phanom Air Force Base from 
September 1970 to June 1971.  Service treatment records and 
service personnel records in the claims file confirm the reported 
service in Thailand.  The Veteran further testified that he was 
required to perform his duties in close proximity to areas within 
and around the Nakhon Phanom Air Force Base where herbicides were 
sprayed.  According to the Veteran, herbicides were sprayed to 
clear areas within and around Nakhon Phanom for security and 
defense purposes.  In support of this assertion, the Veteran has 
submitted a package of documents which includes declassified 
documents which confirm that herbicides were used to clear 
vegetation at Nakhon Phanom between 1966 and 1972.  The Veteran 
also testified that his duties at Nakhon Phanom included the 
installation of underground plumbing pipes which required him to 
dig through and work in soil that had been exposed to herbicides.  
In support of this assertion, the Veteran has provided 
photographs depicting him installing pipes in January 1971.

Although the claims file shows that previous attempts by VA in 
November 2007 to corroborate the Veteran's reported exposure to 
herbicides through the National Personnel Records Center was 
unsuccessful, the Veteran produced a VA Compensation and Pension 
(C&P) bulletin issued in May 2010 that acknowledges Agent Orange 
was used to defoliate airbase perimeters in Thailand, and 
directed VA adjudicators to consider claims on a case-by-case 
basis to include the claimant's proximity to the airbase 
perimeter and military occupational specialty.  In this case, the 
Veteran has demonstrated he worked in proximity to the perimeter 
and dug into the soil as part of his duties. 

Under the circumstances, the Board finds that the Veteran's 
hearing testimony and other lay contentions concerning his 
service and exposure to herbicides in Thailand are credible.  The 
balance of the evidence is, at a minimum, in relative equipoise 
as to the issue of whether the Veteran was exposed to herbicides 
during his service in Thailand.  Accordingly, having resolved 
reasonable doubt as to that question in the Veteran's favor, the 
Board finds that the Veteran was exposed to herbicides during his 
active duty service.

Private post-service treatment records show that the Veteran was 
diagnosed with and treated for prostate cancer in 2007.  A July 
2009 letter from Dr. R.T.G. expresses the opinion that the 
Veteran's prostate cancer is as likely as not a result of his in-
service herbicide exposure.  In support of this conclusion, Dr. 
R.T.G. cites a recognized medical link between herbicide exposure 
and prostate cancer.   These opinions are not contradicted by 
other medical evidence in the record.

Based upon the Veteran's apparent exposure to herbicides during 
service and documented diagnosis of prostate cancer, the Board 
finds that the Veteran is entitled to service connection for 
prostate cancer.  38 C.F.R. §§  3.307(a)(6)(ii) and 3.309(e).  As 
such, this claim is granted in full.


ORDER

Service connection for prostate cancer, to include as secondary 
to herbicide exposure is granted.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


